Citation Nr: 1606772	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel











INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The case was previously before the Board in May 2015, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDING OF FACT

The probative evidence of record reveals that the Veteran's service-connected diabetes mellitus, or any other service-connected disability, is not the direct and proximate cause of his erectile dysfunction.  


CONCLUSION OF LAW

Erectile dysfunction is not proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim in an October 2011 letter, which was prior to the initial RO rating decision denying the benefit sought in November 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; private medical records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded several VA examinations in conjunction with his claim for service connection which are adequate in light of the most recent review and medical opinion in November 2015.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is not contended nor does the evidence show that the claimed erectile dysfunction disability at issue had its onset in service or was aggravated during service.  Rather, the Veteran claims that his erectile dysfunction is the result of his service-connected diabetes mellitus.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

VA treatment records reveal that the Veteran was first diagnosed with type 2 diabetes mellitus in March 2008.  At that time male erectile disorder was listed as already being present on the Veteran's medical history.  

A July 2008 private medical report noted that the Veteran had impotence and it had been treated with a Viagra and Cialis.  

VA medical treatment records dated up to the present continue to indicate a diagnosis of male erectile disorder in the Veteran's primary medical history without indicating any specific etiology for the disorder.  

In December 2009 a VA Compensation and Pension examination for diabetes mellitus was conducted.  The Veteran reported having an initial onset of erectile dysfunction symptoms in 2007.  The examiner noted that a January 2008 medical record, which was prior to the diagnosis of diabetes mellitus, already contained a diagnosis of erectile dysfunction being treated with Viagra.  The examiner did not express an opinion as to the cause of the Veteran's erectile dysfunction.

In July 2011, another Compensation and Pension examination of the Veteran was conducted.  The examiner indicated a diagnosis of erectile dysfunction and indicated that the most likely cause was the Veteran's diabetes mellitus.  However, this examiner did not account for the medical evidence showing a history of erectile dysfunction which existed prior to the Veteran's diagnosis of diabetes mellitus, and did not provide any rationale to support the opinion.   

In September 2011 another VA examination of the Veteran was conducted.  The examination report did not indicate that the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus, although the examination report provided for the examiner to indicate such a relationship.  A December 2011 examination report indicates identical findings.  

In November 2015, the most recent VA examination of the Veteran was conducted.  The examining physician's medical opinion was that the Veteran's erectile dysfunction was not cause, or aggravated, by the service-connected diabetes mellitus.  In support of this opinion the examiner noted that the Veteran reported onset of erectile dysfunction symptoms around 2005 and was issued Viagra 100 by a private doctor at that time.  He had multiple risk factors including:  hypertension since around 2000, hyperlipidemia since around 2000, a former history of smoking (stopped at age 26 - Prior 13 years smoking history before quit per report), and advancing age.  

The examiner noted that the onset of the Veteran's erectile dysfunction was prior to his diagnosis with diabetes mellitus and while the Veteran's erectile dysfunction had worsened over the years his diabetes mellitus has been well controlled while his nonservice-connected hypertension has not been well controlled.  The examiner stated that the "weight of the current medical literature reports that erectile dysfunction, as a complication of diabetes, tends to occur in patients who have longer histories or poorly controlled diabetes. This is not the case for this Veteran, whose ED issues began BEFORE his diagnosis of Diabetes and who has had overall well controlled diabetes since his diagnosis.  In this case, the Veteran's hypertension (which has NOT been optimally controlled over the years) or the medications used to treat such offer another possible cause for his ED (and the reported worsening of such over the years)."  

The single medical opinion which links the Veteran's erectile dysfunction to his service-connected diabetes mellitus, does not provide any rationale, nor does it account for the evidence which shows the onset of erectile dysfunction to be prior to the onset of the Veteran's diabetes mellitus.  Accordingly the July 2011 medical opinion lacks probative value.  The 2015 medical opinion provides adequate rational, which is supported by facts which are documented in the medical records.  

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted.


ORDER

Service connection for erectile dysfunction is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


